internal_revenue_service number release date index number ------------------------ ----------------------- ------------------------------------------ ------------------------- department of the treasury washington dc person to contact ----------------- id no -------------- telephone number --------------------- refer reply to cc fip b03 - plr-137448-03 date april legend company a ---------------------------------------------- ------------------------------------------------------------- partnership ----------------------------------------------------------- company b ----------------------------------------------- ------------------------------------------------------------- company c ---------------------------- state x ---------------- state y ------------- state z ------------------- a --- law firm ----------------------- date --------------------- date ------------------- date ----------------- date ------------------- date ------------------- plr-137448-03 dear --------------- a and company b requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat company b as a taxable_reit_subsidiary trs of company a this responds to a letter dated date submitted on behalf of company facts company a a state x corporation has elected to be taxed as a real_estate_investment_trust reit company a owns a percent of partnership a state y limited_liability_company partnership owns all of outstanding shares of company b a state z corporation accordingly for purposes of the reit qualification test company a is considered to hold a percent of the outstanding shares of company b company a acquired its interest in partnership pursuant to the terms of a unit purchase agreement between company a and partnership dated as of date law firm assisted with all determinations with respect to trs elections the unit purchase agreement required that all corporate subsidiaries of partnership that would remain a subsidiary of partnership after the closing of the acquisition would file trs elections throughout negotiations relating to the acquisition law firm understood that the only corporate subsidiary of partnership after the closing of the acquisition would be company c a state z corporation company a and company c jointly filed a trs election on date company b when she received a draft tax_return for company b the vice president forwarded the draft tax_return to company a’s accountants the accountants contacted law firm to determine whether a trs election had been filed for company b law firm notified the vice president that no trs election had been filed with respect to company b on date company a and company b submitted a private_letter_ruling request under sec_301_9100-1 of the regulations requesting an extension of time to file the form_8875 to elect to treat company b as a taxable_reit_subsidiary of company a and filed the form_8875 on date company a’s vice president became aware of the existence of law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a trs that can perform activities that otherwise would result in impermissible_tenant_service_income the in announcement i r b the service announced the availability plr-137448-03 election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the trs must jointly sign the form which is filed with the irs service_center in ogden ut sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instruction further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interest of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 through c i sets forth rules that the internal revenue conclusion based on the information submitted and representations made we conclude that plr-137448-03 company a and company b have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a trs of company a accordingly the form_8875 filed by company a and company b on date will be treated as timely filed to treat company b as a trs of company a as of date this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company a qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect provides that it may not be used or cited as precedent letter is being sent to your authorized representative _______________________ enclosures cc alice m bennett chief branch office of associate chief_counsel financial institutions and products this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this copy of this letter copy of sec_6110 purposes sincerely yours
